Citation Nr: 0609511	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. A. F.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran's hypertension did not manifest in service or 
within one year of separation from service, and is not 
etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension may be service-connected if it is due to disease 
or injury which was incurred in, or aggravated by, service or 
if it became manifest to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

The veteran contends that she developed high blood pressure 
when she became pregnant during service.  She asserts that 
the condition manifested itself when she went into labor, 
which occurred within one year of her discharge from service.  
See November 2002 VA Form 9; February 2004 and July 2004 
statements in support of claim.  

The veteran's service medical records do not refer to a 
diagnosis of hypertension.  Although at the time of her 
separation from service the veteran indicated that she 
suffered from high blood pressure, an exam measured her blood 
pressure at 120/80 in sitting, recumbent, and standing 
positions and a clinical evaluation found her heart and 
vascular system to be normal.  See August 1971 reports of 
medical exam and medical history.  

Post-service medical records indicate that the veteran's 
blood pressure elevated in March 1972 during the birth of her 
child, which was performed by emergency Caesarean section (C-
section).  See Obstetrical History and Physical (150/110); 
March 1972 Physician's Order Sheets (140/90).  None of the 
medical records, however, contain a diagnosis of 
hypertension.  

The earliest record containing a diagnosis of hypertension is 
an August 2000 discharge summary.  This record, dated almost 
30 years after the veteran's separation from service, 
indicates that the veteran was hospitalized at the Atlanta VA 
Medical Center (VAMC) with hypertensive urgency for 
approximately three days.  She presented with a blood 
pressure reading of 240/143 and indicated that she was first 
diagnosed with hypertension in 1985.  

The veteran underwent VA compensation and pension (C&P) 
examinations in February 2001 and February 2002.  On both 
occasions she dated the onset of her hypertension to her 
August 2000 hospitalization.  In February 2001 she was 
diagnosed with moderate hypertension with hypertensive 
cardio-vascular disease, evidenced by a moderate degree of 
hypertension and with hypertensive retinopathy and cardiac 
changes consistent with early hypertensive cardiac disease.  
Her hypertension was found to be well-controlled in February 
2002.

In November 2002, the RO requested an opinion as to whether 
the veteran's elevation in blood pressure in 1972 was an 
initial manifestation of chronic hypertension as diagnosed in 
1985 or whether the hypertension was aggravated by the 
veteran's standard of living.  After reviewing the service 
and post-service medical records, the VA physician opined 
that the veteran did not have hypertension during service, 
and it was only manifested 10 years after the episode of 
materno-fetal distress in 1972 (emergency C-section).  

The evidence of record does not support the claim for 
entitlement to service connection for hypertension.  Although 
the veteran currently suffers from hypertension and several 
lay statements have been submitted to support her contention 
that she has suffered from this disability since the 1970s, 
see July 2004 statements from [redacted], [redacted], [redacted]
and M.A, the record lacks evidence of a nexus between the 
current disability and any injury or disease incurred in 
service.  

In sum, the preponderance of the evidence indicates that 
hypertension was not incurred in or aggravated by service or 
manifest to a degree of 10 percent within one year of 
separation from service.  As such, the benefit-of-reasonable-
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appeal originates from a January 2001 rating decision 
which denied service connection for hypertension.  The Board 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the evaluation of her claim until 
after the issuance of the rating decision that is the subject 
of this appeal.  In this case, however, the claim was filed 
before the current section 5103(a) notice requirement became 
effective in November 2000.  In addition, the issue was 
remanded in December 2003 in order to effect compliance with 
the duties to notify and assist and to obtain records in 
connection with the veteran's claim for Social Security 
benefits.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate her claim; that the RO 
would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claim; and of the need to provide any 
evidence in her possession that supports the claim.  See 
March 2004 RO letter (re-sent to veteran's new address in 
June 2004).  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  In addition, as the claim 
is being denied, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision, as she 
has not been prejudiced by VA's failure to provide notice as 
to the appropriate disability rating or effective date of any 
grant of service connection.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and she was afforded several VA C&P 
examinations in connection with her claim.  Many unsuccessful 
attempts were made to obtain records from the Social Security 
Administration.  Although there are several copies of the 
Administrative Law Judge decision in the claims folder, VA 
was unable to obtain the records upon which that decision is 
based.  The evidence, however, is summarized in that 
decision.  The Board, therefore, concludes that there is no 
prejudice to the veteran in the inability to obtain these 
additional records.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


